  Case 19-00684      Doc 39     Filed 07/30/19 Entered 07/30/19 15:41:50           Desc Main
                                  Document     Page 1 of 7


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



    IN RE:
                                                      CASE NO. 19-BK-6255
        EMELIDA CORDOVA,                              CHAPTER 13

             DEBTOR.


    EMELIDA CORDOVA, ET AL.,
                                                      ADV. PRO. NO. 19-AP-684
        PLAINTIFFS,
                                                      HON. TIMOTHY A. BARNES
             V.
                                                      HEARING DATE: August 8, 2019
    CITY OF CHICAGO, AN ILLINOIS                      HEARING TIME: 9:30 A.M.
    MUNICIPAL CORPORATION

        DEFENDANT.


                           NOTICE OF UNOPPOSED MOTION


        PLEASE TAKE NOTICE that on August 8, 2019, at 9:30 a.m., at the opening of court or
as soon thereafter as counsel may be heard, I will appear before the Honorable Timothy A. Barnes
in Room 744, Dirksen Federal Courthouse, 219 South Dearborn Street, Chicago, Illinois, or before
such other judge who may be sitting in his place and stead, and then and there present the United
States’ Unopposed Motion to Further Extend Time to Intervene on Constitutional Question and to
Amend Scheduling Order Establishing Related Deadlines [Dkt. 24], a copy of which is attached.
 Case 19-00684         Doc 39   Filed 07/30/19 Entered 07/30/19 15:41:50      Desc Main
                                  Document     Page 2 of 7


Dated: July 30, 2019                     Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          JOHN R. LAUSCH, Jr.
                                          United States Attorney

                                          DAVID H. DECELLES
                                          Assistant United States Attorney
                                          219 South Dearborn Street
                                          Chicago, Illinois 60604
                                          (312) 353-4220
                                          david.decelles@usdoj.gov


                                          /s/Andrea Horowitz Handel
                                          RUTH A. HARVEY
                                          MARGARET M. NEWELL
                                          ANDREA HOROWITZ HANDEL
                                          Civil Division, Commercial Litigation Branch
                                          U. S. Department of Justice
                                          Civil Division, Commercial Litigation Branch
                                          P. O. Box 875
                                          Ben Franklin Station
                                          Washington, D.C. 20044
                                          Tel: (202) 307-0358
                                          Fax: (202) 514-9163
                                          andrea.handel@usdoj.gov




                                             2
  Case 19-00684        Doc 39     Filed 07/30/19 Entered 07/30/19 15:41:50            Desc Main
                                    Document     Page 3 of 7


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION




       IN RE:
                                                        CASE NO. 19-BK-6255
          EMELIDA CORDOVA,                              CHAPTER 13

                DEBTOR.


       EMELIDA CORDOVA, ET AL.,
                                                        ADV. PRO. NO. 19-AP-684
          PLAINTIFFS,
                                                        HON. TIMOTHY A. BARNES
                V.
                                                        HEARING DATE: August 8, 2019
       CITY OF CHICAGO, AN ILLINOIS                     HEARING TIME: 9:30 A.M.
       MUNICIPAL CORPORATION

          DEFENDANT.



         UNITED STATES’ UNOPPOSED MOTION TO FURTHER EXTEND TIME
          TO INTERVENE ON CONSTITUTIONAL QUESTION AND TO AMEND
        SCHEDULING ORDER ESTABLISHING RELATED DEADLINES [DKT. 24]

         Pursuant to 28 U.S.C. § 2403(a), Fed. R. Bankr. P. 9005.1 and Fed. R. Civ. P. 5.1(c), the

United States hereby moves to further extend the time by which it may move to intervene on the

question of the constitutionality of 11 U.S.C. § 362(a)(3) of the Bankruptcy Code and to amend

the Scheduling Order entered by the Court on June 7, 2019 relating to briefing thereon and the

scheduling of a hearing date. 1 In support of its motion, the United States submits as follows.



   1
    At this time, the United States is appearing before this Court solely for purposes of filing this
motion.

                                                 2
  Case 19-00684         Doc 39     Filed 07/30/19 Entered 07/30/19 15:41:50              Desc Main
                                     Document     Page 4 of 7


        1.       On May 6, 2019, the Debtor commenced an adversary proceeding against the City

of Chicago seeking damages against the City of Chicago for alleged violations of the automatic

stay. [Dkt. No. 1].

        2.       On May 16, 2019, the City of Chicago filed a Notice of Constitutional Challenge

challenging the constitutionality of section 362(a)(3) [Dkt. No. 6], and on May 23, 2019, it filed

a motion to dismiss the adversary proceeding pursuant to Fed. R. Civ. P. 12(b)(6). [Dkt. No. 11].

        3.       Section 2403 of Title 28 of the United States Code provides, in relevant part, that:

                 In any action, suit or proceeding in a court of the United States to
                 which the United States or any agency, officer or employee thereof
                 is not a party, wherein the constitutionality of any Act of Congress
                 affecting the public interest is drawn in question, the court shall
                 certify such fact to the Attorney General, and shall permit the
                 United States to intervene for presentation of evidence . . . and for
                 argument on the question of constitutionality.

    28 U.S.C. § 2403(a).

        4.       Unless the Court sets a later time, the United States may intervene within 60 days

after the notice of constitutional question is filed or after the Court certifies the question,

whichever is earlier. Fed. R. Civ. P. 5.1(c) (applicable to bankruptcy proceedings pursuant to

Fed. R. Bankr. P. 9005.1). On June 5, 2019, the Curt granted the United States’ Amended and

Unopposed Motion to Extend the Time to Intervene from July 15, 2019 to August 12, 2019.

[Dkt. No. 23].

        5.       On June 12, 2019, the Court issued a Scheduling Order, providing that if the

United States intervenes in this adversary proceeding, the United States’ shall have until August

29, 2019 to file a brief in response to the City’s motion to dismiss, and the City shall have until

September 5, 2019 to file its reply. [Dkt. No. 24]. Pursuant to the Scheduling Order, the

hearing on the City’s motion to dismiss is scheduled for September 12, 2019.


                                                   3
  Case 19-00684        Doc 39     Filed 07/30/19 Entered 07/30/19 15:41:50             Desc Main
                                    Document     Page 5 of 7


       6.      Any decision on whether the United States will seek to intervene in this case for

argument on the constitutionality of the provisions of the Bankruptcy Code must be made by the

Solicitor General of the United States. 28 C.F.R. § 0.21.

       7.      The undersigned counsel for the United States has reviewed the City of Chicago’s

constitutional challenge and has formulated a recommendation to the Solicitor General.

       8.      The Solicitor General’s Office will make the final decision on whether to

intervene, and typically takes 30 to 60 days to review and act upon such a recommendation.

       9.      The United States, therefore, respectfully requests that the Court further extend

the time for which the United States may seek to intervene to address the constitutionality of the

challenged provision to September 12, 2019.

       10.     In light of the United States’ request to extend the time to intervene, the United

States also respectfully requests that the Court amend its Scheduling Order to grant

corresponding extensions to the briefing schedule if the United States intervenes, and to continue

the hearing on the City’s motion to dismiss. If the United States intervenes in this adversary

proceeding, the United States requests that the deadline for the United States to file its brief in

response to the City’s motion to dismiss be extended to September 12, 2019, and the City shall

have until September 19, 2019 to file its reply brief. 2 The United States also respectfully

requests that the Court continue the hearing on the City’s motion to dismiss to September 26,

2019 at 11:00 am.




   2
      As set forth in paragraph 5 of the Scheduling Order, the briefs shall be limited to the
constitutional questions raised at pages 14 to 23 of the City’s motion to dismiss - whether 11 U.S.C.
§ 362(a)(3) , as interpreted by the Seventh Circuit in Thompson v. General Motors Acceptance
Corp., 566 F.3d 699 (7th Cir. 2009), comports with the Due Process Clause of the Fifth
Amendment.

                                                  4
  Case 19-00684        Doc 39    Filed 07/30/19 Entered 07/30/19 15:41:50         Desc Main
                                   Document     Page 6 of 7


       11.     Undersigned counsel for the United States contacted the Debtor and the City of

Chicago to obtain their consent to the extensions requested and to continue the hearing. Neither

party opposes the relief sought herein.



Dated: July 30, 2019                          Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            JOHN R. LAUSCH, Jr.
                                            United States Attorney

                                            DAVID H. DECELLES
                                            Assistant United States Attorney
                                            219 South Dearborn Street
                                            Chicago, Illinois 60604
                                            (312) 353-4220
                                            david.decelles@usdoj.gov


                                            /s/Andrea Horowitz Handel
                                            RUTH A. HARVEY
                                            MARGARET M. NEWELL
                                            ANDREA HOROWITZ HANDEL
                                            Civil Division, Commercial Litigation Branch
                                            U. S. Department of Justice
                                            Civil Division, Commercial Litigation Branch
                                            P. O. Box 875
                                            Ben Franklin Station
                                            Washington, D.C. 20044-0875
                                            T: (202) 307-0358
                                            F: (202) 514-9163
                                            andrea.handel@usdoj.gov




                                               5
  Case 19-00684       Doc 39     Filed 07/30/19 Entered 07/30/19 15:41:50         Desc Main
                                   Document     Page 7 of 7


                                  CERTIFICATE OF SERVICE


       I hereby certify that on July 30, 2019, the Notice of Unopposed Motion and the Motion

were electronically filed with the clerk of the court by using the CM/ECF system which will send

a notice of electronic filing to all registered CM/ECF participants.




                                                      /s/Andrea Horowitz Handel
                                                      Andrea Horowitz Handel
